
	

116 S688 IS: To amend title 28, United States Code, to add Flagstaff and Yuma to the list of locations in which court shall be held in the judicial district for the State of Arizona.
U.S. Senate
2019-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 688
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2019
			Ms. McSally (for herself and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend title 28, United States Code, to add Flagstaff and Yuma to the list of locations in which
			 court shall be held in the judicial district for the State of Arizona.
	
	
 1.District courts in the judicial district for the State of ArizonaSection 82 of title 28, United States Code, is amended by striking Globe, Phoenix, Prescott, and Tucson and inserting Flagstaff, Globe, Phoenix, Prescott, Tucson, and Yuma.  